SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14 (a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant [ x ] Filed by a Party other than the Registrant[ ] Check the appropriate box: []Preliminary Proxy Statement []Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ x ] Definitive Proxy Statement []Definitive Additional Materials []Soliciting Material under Section 240.14a-12 Peoples Bancorp Inc. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [ x ]No fee required. [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Peoples Bancorp Inc. · 138 Putnam Street · P.O. Box 738 Marietta, OH45750-0738 Telephone: (740) 374-6136 www.peoplesbancorp.com March 14, 2008 Dear Fellow Shareholders: Enclosed you will find the following items pertaining to the Annual Meeting of Peoples Bancorp Inc.’s Shareholders to be held at 10:00 a.m. on Thursday, April 10, 2008 at the Holiday Inn in Marietta, Ohio: · Notice of Annual Meeting of Shareholders. · Peoples Bancorp Inc.’s 2007 Annual Report to Shareholders, which includes the Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2007. · Proxy Card. · Return Envelope. The proxy card solicits your vote on the election of four directors. It is important that your proxy card be signed, dated, and returned promptly in the enclosed envelope. I hope that you will consider attending our annual meeting.We continue to be active in our pursuit of enhanced shareholder value.On behalf of our directors and staff, thank you for your continued support. Sincerely, Mark F. Bradley President and Chief Executive Officer Peoples Bancorp Inc. · 138 Putnam Street · P.O. Box 738 Marietta, OH45750-0738 Telephone: (740) 374-6136 www.peoplesbancorp.com NOTICE OF ANNUAL MEETING OF SHAREHOLDERS PEOPLES BANCORP INC. Marietta, Ohio March 14, 2008 Dear Fellow Shareholders: TheAnnual Meeting of Shareholders (the “Annual Meeting”) of Peoples Bancorp Inc. (“Peoples”) will be held at 10:00 a.m., Eastern Daylight Savings Time, on Thursday, April 10, 2008, in the Ball Room of the Holiday Inn, 701 Pike Street in Marietta, Ohio (Interstate 77, Ohio exit 1), for the following purposes: 1. To elect the following directors for terms of three years each: Nominee Term Expires In Mark F. Bradley(for re-election) Frank L. Christy(for re-election) Theodore P. Sauber (for re-election) Joseph H. Wesel (for re-election) 2. To transact any other business which properly comes before the Annual Meeting or any adjournment thereof. If you were a shareholder of record at the close of business on February 11, 2008, you will be entitled to vote in person or by proxy at the Annual Meeting. You are cordially invited to attend the Annual Meeting.Your vote is important, regardless of the number of common shares you own.Whether or not you plan to attend the Annual Meeting in person, please complete, sign, date and return your proxy card in the enclosed envelope at your earliest convenience. Peoples’ Annual Report to Shareholders, which includes the Annual Report on Form 10-K for the Fiscal Year Ended December 31, 2007, accompanies this notice and proxy statement. By Order of the Board of Directors, Rhonda L. Mears Corporate Secretary Table Of Contents PEOPLES BANCORP INC. PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLERS To Be Held April 10, 2008 GENERAL INFORMATION 1 Mailing 1 SHAREHOLDER PROPOSALS FOR 2009 ANNUAL MEETING 1 VOTING INFORMATION 2 Who can vote at the Annual Meeting? 2 How do I vote? 2 How will my common shares be voted? 2 May I revoke my proxy? 2 What is the quorum requirement for the Annual Meeting? 2 What if my common shares are held in “street name”? 3 What if my common shares are held through the Peoples Bancorp Inc. Retirement Savings Plan? 3 Who pays the cost of proxy solicitation? 3 What vote is required to approve the proposal presented at the Annual Meeting? 3 SECURITY OWNERSHIP OF CERTAINBENEFICIAL OWNERS AND MANAGEMENT 4 SECTION 16(a) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 7 TRANSACTIONS WITH RELATED PERSONS 7 PROPOSAL NUMBER 1:ELECTION OF DIRECTORS 8 THE BOARD OF DIRECTORS AND COMMITTEES OF THE BOARD 11 Independence of Directors 11 Leadership Director and Executive Sessions 12 Meetings of the Board and Attendance at Annual Meetings of Shareholders 12 Committees of the Board 13 Audit Committee 13 Compensation Committee 14 Executive Committee 14 Governance and Nominating Committee 14 NOMINATING PROCEDURES 15 SHAREHOLDER COMMUNICATIONS WITH THE BOARD OF DIRECTORS 16 EXECUTIVE COMPENSATION:COMPENSATION DISCUSSION AND ANALYSIS 17 Overview of Compensation Program 17 Compensation Philosophy and Objectives 17 Role of Executive Officers in Compensation Decisions 17 Setting Executive Compensation 18 2007 Executive Compensation Components 19 Base Salary 19 Annual Cash Incentives 20 Long-Term Equity-Based Incentive Compensation 22 Retirement and Other Benefits 25 Perquisites and Other Personal Benefits 26 Tax and Accounting Implications 27 Deductibility of Executive Compensation 27 Non-qualified Deferred Compensation 27 Accounting for Equity-Based Compensation 27 Summary 27 COMPENSATION COMMITTEE REPORT 27 SUMMARY COMPENSATION TABLE FOR 2007 28 GRANTS OF PLAN-BASED AWARDS FOR 2007 30 i Table Of Contents OUTSTANDING EQUITY AWARDS AT FISCAL YEAR-END 2007 31 OPTION EXERCISES AND STOCK VESTED FOR 2007 34 PENSION BENEFITS FOR 2007 34 NON-QUALIFIED DEFERRED COMPENSATION FOR 2007 35 OTHER POTENTIAL POST EMPLOYMENT PAYMENTS 36 Payments Made Upon Termination 36 Payments Made Upon Retirement 36 Payments Made Upon Death or Disability 36 Payments Made Upon a Change in Control 36 DIRECTOR COMPENSATION 39 Cash Compensation Paid to Board Members 39 Equity-based Compensation 40 Deferred Compensation Plan for Directors 40 All Other Compensation 41 DIRECTOR COMPENSATION FOR 2007 41 COMPENSATION COMMITTEE INTERLOCKS AND INSIDER PARTICIPATION 42 AUDIT COMMITTEE REPORT FOR THE FISCAL YEAR ENDED DECEMBER 31, 2007 42 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 43 Fees 43 Pre-Approval Policy 43 HOUSEHOLDING OF ANNUAL MEETING MATERIALS 44 OTHER MATTERS 45 ii Table Of Contents PEOPLES BANCORP INC. 138 Putnam Street P.O. Box 738 Marietta, Ohio 45750-0738 (740) 374-6136 www.peoplesbancorp.com PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS To Be Held April 10, 2008 GENERAL INFORMATION We are sending you this proxy statement and the accompanying proxy card because the Board of Directors of Peoples Bancorp Inc. (“Peoples”) is soliciting your proxy to vote at the Annual Meeting of Shareholders, to be held on Thursday, April 10, 2008, at 10:00a.m., Eastern Daylight Savings Time (the “Annual Meeting”), or at any adjournment thereof.The Annual Meeting will be held in the Ball Room of the Holiday Inn, 701 Pike Streetin Marietta,
